Citation Nr: 0118570	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-00 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for a VA nonservice-connected disability 
pension.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from October 
1942 to July 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a decision from the Manila, Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  A March 1998 
decision denied legal entitlement to VA nonservice-connected 
disability pension.  

It should be noted that a review of the record reflects that 
the veteran filed a notice of disagreement with the February 
1998 rating decision denying service connection for ulcer 
disease in June 1998.  He was given a statement of the case 
in March 2000.  He did not file a substantive appeal with 
regard to this issue.  The veteran's arguments in his 
December 1999 substantive appeal, as to entitlement to 
disability pension issue, do not constitute an appeal of the 
issue of entitlement to service connection for ulcer disease.  
See Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  


FINDING OF FACT

The United States Army has certified that the veteran had 
recognized guerrilla service from October 1942 to July 1945 
and regular Philippine Army service from July 1945 to April 
1946.  


CONCLUSION OF LAW

The veteran does not have the requisite service for 
eligibility for a VA nonservice-connected disability pension.  
38 U.S.C.A. §§ 107, 1521 (West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claims.  The Secretary shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the RO obtained the available service department 
records.  The veteran filed lay statements with the RO.  In 
April 2001, the RO mailed a timely notice of the June 2001 
travel board hearing to the veteran at his last known 
address.  38 C.F.R. § 19.76 (2000).  The notice was not 
returned in the mail, and the veteran failed to appear at the 
June 2001 hearing.  Although he soon after filed a request 
for a new hearing, he failed to show good cause to reschedule 
the properly noticed June 2001 travel board hearing.  
Therefore, the Board will adjudicate the claim based on the 
current evidence of record as though the request for hearing 
had been withdrawn.  38 C.F.R. § 20.704(d) (2000).  In any 
event, the RO's July 1997 and December 1997 letters to the 
veteran, the February 1998 rating decision, and the November 
1999 and March 2000 statements of the case informed the 
veteran of the evidence needed to substantiate his claims.  
The duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Since the veteran was 
informed of the evidence needed to substantiate his claims 
and provided ample opportunity to submit such evidence, and 
the VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist the veteran.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  


Basic eligibility for a VA nonservice-connected disability 
pension

Generally, the VA is authorized to pay a nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).  

Although the veteran claims that he is permanently and 
totally disabled, he does not have the requisite service for 
eligibility for a VA non-service connected pension.  Service 
before July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated 
July 26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person.  See 38 U.S.C.A. § 107(a) (West 1991 & Supp. 2000).  
Thus, a member of the Philippine Army and guerrilla forces 
who served before July 1, 1946, is ineligible for non-service 
connected U.S. veterans benefit.  Fonseca v. Derwinski, 2 
Vet. App. 54, 55 (1992).  

According to service department records, the veteran's 
recognized guerrilla service ended in July 1945 and his 
regular Philippine Army service ended in April 1946.  He did 
not serve in the United States military in any other capacity 
or at any other time.  As the veteran's recognized guerrilla 
service is not deemed to be active service under the enabling 
legislation, the veteran is ineligible for a VA nonservice-
connected disability pension.  See Fonseca v. Derwinski, 2 
Vet. App. 54, 55 (1992).  

In adjudicating entitlement to VA benefits, the VA is bound 
by the service department's certification regarding the 
nature of the veteran's service.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also Dacoron v. Brown, 4 Vet. App. 
115, 120 (1993).  The claim must be denied because there is 
no legal basis on which a VA non-service connected pension 
can be granted.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Entitlement to basic eligibility for a VA nonservice-
connected disability pension is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

